Exhibit 10.2
Execution Copy
REGISTRATION RIGHTS AGREEMENT
This Registration Rights Agreement (the “Agreement”) is made and entered into as
of this June 9, 2010, by and among Osteologix, Inc., a Delaware corporation (the
“Company”), and each Affiliated Holder (as defined hereinafter).
The parties hereby agree as follows:
1. Certain Definitions.
As used in this Agreement, the following terms shall have the following
meanings:
“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person.
“Affiliated Holder” means Nordic Biotech Opportunity Fund K/S and any successor
and assigns or permitted transferee of the Affiliated Holder who is a subsequent
holder of any Registrable Securities transferred by the Affiliated Holder
pursuant to Section 7(c).
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.
“Common Stock” means the Company’s common stock, par value $0.0001 per share,
and any securities into which such common stock may hereinafter be reclassified.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Offering” means the offer and sale of Shares pursuant to the Purchase
Agreement.
“Prospectus” means the prospectus included in any Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement thereto, with respect to
the terms of the offering of any portion of the Registrable Securities covered
by such Registration Statement and by all other amendments and supplements to
the Prospectus, including post-effective amendments and all material
incorporated by reference or deemed to be incorporated by reference in such
Prospectus.
“Purchase Agreement” means that certain Securities Purchase Agreement dated as
of the date hereof between the Company and Nordic Biotech Opportunity Fund K/S.
“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the Securities Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.

 

 



--------------------------------------------------------------------------------



 



“Registrable Securities” means (i) the Shares, and (ii) any other securities
issued or issuable with respect to or in exchange for the Shares; provided, that
a security held by an Affiliated Holder shall cease to be a Registrable Security
upon (A) a sale by such Affiliated Holder pursuant to a Registration Statement
or Rule 144 under the Securities Act or (B) such security becoming eligible for
sale by such Affiliated Holder pursuant to Rule 144 without volume limitations.
“Registration Statement” means any registration statement or statements of the
Company filed under the Securities Act and (in each case) the related Prospectus
that covers the resale of any of the Registrable Securities pursuant to the
provisions of this Agreement (including each of the Registration Statements
referred to in Section 2), amendments and supplements to each such Registration
Statement and Prospectus, including pre- and post-effective amendments, all
exhibits and all material filed and incorporated by reference or deemed to be
incorporated by reference in each such Registration Statement.
“Required Holders” means Affiliated Holders holding a majority of the
Registrable Securities.
“Rule 416” and “Rule 429” mean “Rule 416” and “Rule 429,” respectively, each as
promulgated by the SEC pursuant to the Securities Act, as either such Rule may
be amended from time to time, or any similar rule or regulation hereafter
adopted by the SEC having substantially the same effect as such Rule.
“SEC” means the U.S. Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Shares” means the shares of Common Stock issued to the Affiliated Holders
pursuant to the Purchase Agreement and any shares of Common Stock issued or
issuable to the Affiliated Holders upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the foregoing.
2. Registration.
(a) Registration by the Affiliated Holders. At any time after the date that is
six (6) months after the Closing Date, one or more Affiliated Holders may
request, no more than one time, that the Company shall prepare and file with the
SEC, a Registration Statement covering the resale by such Affiliated Holders of
all Registrable Securities then held by such Affiliated Holders. Promptly
following any such request but no later than thirty (30) Business Days after
such request, the Company shall prepare and file with the SEC a Registration
Statement covering the resale by such Affiliated Holders of all Registrable
Securities then held by such Affiliated Holders; provided, that (i) the Company
shall not be required to file any Registration Statement under this Section 2(a)
if the filing of such Registration Statement would cause the Company to file
financial statements in advance of the date that the Company would have
otherwise been required to file such financial statements under the Exchange Act
and (ii) the Company may include in such Registration Statement any other
Registrable Securities held by such Affiliated Holders or any other Affiliated
Holders requesting registration of such

 

2



--------------------------------------------------------------------------------



 



Registrable Securities pursuant to this Agreement. Such Registration Statement
shall be on Form S-1 or Form S-3, as available, or other appropriate form in
accordance herewith and shall include the plan of distribution attached hereto
as Exhibit A (except as otherwise directed by such Affiliated Holders). Such
Registration Statement also shall cover, to the extent allowable under the
Securities Act (including Rule 416), such indeterminate number of additional
shares of Common Stock resulting from stock splits, stock dividends or similar
transactions with respect to the Registrable Securities. Such Registration
Statement shall not include any shares of Common Stock or other securities for
the account of any holder without the prior written consent of the Affiliated
Holders that requested such Registration Statement under this Section 2(a). A
copy of the initial filing of the Registration Statement (and each pre-effective
amendment thereto) shall be provided to such Affiliated Holders and their
counsel at least three (3) Business Days prior to filing. Notwithstanding the
foregoing, if the board of directors of the Company determines in good faith
that any such registration would be materially detrimental to the Company, the
Company may defer such registration for no more than ninety (90) days in any
twelve (12) month period.
(b) Expenses. The Company will pay all expenses associated with each
registration, including filing and printing fees, the Company’s counsel and
accounting fees and expenses, costs associated with clearing the Registrable
Securities for sale under applicable state securities laws, listing fees,
reasonable out-of-pocket fees and expenses of one counsel to the Affiliated
Holders (which fees and expenses shall not exceed $15,000) and the Affiliated
Holders’ reasonable out-of-pocket expenses in connection with the registration,
but excluding discounts, commissions, fees of underwriters, selling brokers,
dealer managers or similar securities industry professionals with respect to the
Registrable Securities being sold.
(c) Additional Registration Statements. If at any time the SEC takes the
position that the offering of some or all of the Registrable Securities in a
Registration Statement is not eligible to be made on a delayed or continuous
basis under the provisions of Rule 415 or requires any Affiliated Holder in
connection with a Registration Statement filed under Section 2(a) to be named as
an “underwriter,” the Company shall use its commercially reasonable efforts to
persuade the SEC that the offering contemplated by the Registration Statement is
a valid secondary offering and not an offering “by or on behalf of the issuer”
as defined in Rule 415 and that such Affiliated Holder is not an “underwriter.”
Such Affiliated Holder shall have the right to participate or have their counsel
participate in any meetings or discussions with the SEC regarding the SEC’s
position and to comment or have their counsel comment on any written submission
made to the SEC with respect thereto. No such written submission shall be made
to the SEC to which such Affiliated Holder’s counsel reasonably objects, which
determination shall be made in the sole discretion of the Company and its
counsel. In the event that, despite the Company’s commercially reasonable
efforts and compliance with the terms of this Section 2(c), the SEC refuses to
alter its position, the Company shall remove from the Registration Statement
such portion of the Registrable Securities and/or agree to such restrictions and
limitations on the registration and resale of the Registrable Securities as the
SEC may require to assure the Company’s compliance with the requirements of
Rule 415; provided, however, that the Company shall not agree to name any
Affiliated Holder as an “underwriter” in such Registration Statement without the
prior written consent of such Affiliated Holder (collectively, the “SEC
Restrictions”). Any cut-back imposed on the Affiliated Holders pursuant to this
Section 2(c) shall, unless the SEC Restrictions otherwise

 

3



--------------------------------------------------------------------------------



 



require or provide and unless otherwise directed in writing by an Affiliated
Holder as to its Registrable Securities, will be applied to the Registrable
Securities held by the Affiliated Holders requesting registration on a pro rata
basis based on the total number of unregistered Shares held by such Affiliated
Holders.
(d) Effectiveness.
(i) The Company shall use commercially reasonable efforts to cause each
Registration Statement to be declared effective by the SEC as soon as
practicable (including filing with the SEC a request for acceleration of its
effectiveness in accordance with Rule 461 within five (5) Business Days of the
date that the Company is notified (orally or in writing, whichever is earlier)
by the staff of the SEC that such Registration Statement will not be reviewed,
or not be subject to further review), with respect to the initial Registration
Statement filed pursuant to Section 2(a) hereof, but in any event no later than
one hundred and twenty (120) days after filing. The Company shall notify the
applicable Affiliated Holders by facsimile or e-mail as promptly as practicable,
and in any event, within twenty-four (24) hours, after any Registration
Statement is declared effective and shall simultaneously provide the applicable
Affiliated Holders with copies of any related Prospectus to be used in
connection with the sale or other disposition of the securities covered thereby.
(ii) The Affiliated Holders hereby acknowledge that there may occasionally be
times when the Company must suspend the use of a Prospectus until such time as
an amendment to the related Registration Statement has been filed by the Company
and declared effective by the SEC or until the Company has amended or
supplemented such Prospectus. Each Affiliated Holder hereby covenants that it
will not sell any securities pursuant to any Prospectus during the period
commencing at the time at which the Company gives such Affiliated Holder notice
of the suspension of the use of such Prospectus and ending at the time the
Company gives such Affiliated Holder notice that such Affiliated Holder may
thereafter effect sales pursuant to such Prospectus. Notwithstanding anything
herein to the contrary, the Company shall not suspend use of any Registration
Statement by any Affiliated Holder unless in the good faith determination of the
Company such suspension is required by federal securities laws, including
without limitation, the rules and regulations promulgated thereunder; provided,
however, that (i) except as otherwise provided by clause (ii) below, in the
event that such suspension is required by the need for an amendment or
supplement to a Registration Statement or a related Prospectus, the Company
shall promptly file such required amendments or supplements as shall be
necessary for the disposition of the Registrable Securities to recommence and
(ii) if the board of directors of the Company has determined in good faith that
offers and sales pursuant to a Prospectus should not be made by reason of the
presence of material undisclosed circumstances or developments with respect to
which the disclosure that would be required in the related Registration
Statement would be premature or would have a material adverse effect on the
Company and its business, the Company may suspend the use of such Prospectus and
defer the filing of any required amendment or supplement for the minimum period
of time necessary to avoid such material adverse effect (an “Allowed Delay”);
provided, further, that in the case of clause (ii) above, the Company shall not
be entitled to exercise its right to block such sales or suspend use of a
Prospectus more than three times (not to exceed thirty (30) days each) during
the effectiveness of the related Registration Statement nor more than a total of
thirty (30) days in any twelve (12)-month period.

 

4



--------------------------------------------------------------------------------



 



3. Company Obligations. The Company will use all reasonable efforts to effect
the registration of the Registrable Securities in accordance with the terms
hereof, and pursuant thereto the Company will, as expeditiously as possible (but
subject to Section 2(d)(ii)):
(a) use all reasonable efforts to cause each Registration Statement to become
effective and, to remain continuously effective for a period that will terminate
upon the earlier of (i) the date on which all Registrable Securities covered by
such Registration Statement as amended from time to time, have been sold; and
(ii) the date on which all Registrable Securities covered by such Registration
Statement may be sold without volume limitations pursuant to Rule 144 (the
“Effectiveness Period”) and advise the Affiliated Holders in writing when the
Effectiveness Period has expired;
(b) (i) prepare and file with the SEC such amendments and post-effective
amendments to each Registration Statement and related Prospectus as may be
necessary to keep such Registration Statement effective for the Effectiveness
Period; (ii) cause the related Prospectus to be amended or supplemented by any
required Prospectus supplement, and as so supplemented or amended to be filed
pursuant to Rule 424; (iii) respond as promptly as reasonably practicable to any
comments received from the SEC with respect to such Registration Statement or
any amendment thereto and, as promptly as reasonably practicable, upon request,
provide the Affiliated Holders true and complete copies of all correspondence
from and to the SEC relating to such Registration Statement; and (iv) comply
with the provisions of the Securities Act and the Exchange Act with respect to
the distribution of all of the Registrable Securities covered by such
Registration Statement;
(c) Use all reasonable efforts to (i) prevent the issuance of any stop order or
other suspension of effectiveness and, (ii) if such order is issued, obtain the
withdrawal of any such order at the earliest possible moment;
(d) prior to any resale of Registrable Securities, use all reasonable efforts to
register or qualify or cooperate with the Affiliated Holders and their counsel
in connection with the registration or qualification of such Registrable
Securities for offer and sale under the securities or blue sky laws of such
jurisdictions requested by the Affiliated Holders and do any and all other
commercially reasonable acts or things necessary or advisable to enable the
distribution in such jurisdictions of the Registrable Securities covered by the
Registration Statement; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (i) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(d), (ii) subject itself to general taxation in any
jurisdiction where it would not otherwise be so subject but for this Section
3(d) or (iii) file a general consent to service of process in any such
jurisdiction;
(e) use all reasonable efforts to cause all Registrable Securities covered by a
Registration Statement to be listed on each securities exchange, interdealer
quotation system or other market (including the OTC Bulletin Board) on which
similar securities issued by the Company are then listed or traded;
(f) promptly notify the applicable Affiliated Holders at any time when a
Prospectus relating to Registrable Securities is required to be delivered under
the Securities Act

 

5



--------------------------------------------------------------------------------



 



(including during any period when the Company is in compliance with Rule 172),
upon discovery that, or upon the happening of any event as a result of which,
the Prospectus included in a Registration Statement, as then in effect, includes
an untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing, and at the request of
any such Affiliated Holder, promptly prepare, file with the SEC pursuant to
Rule 172 and furnish to such Affiliated Holder a supplement to or an amendment
of such Prospectus as may be necessary so that such Prospectus shall not include
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances then existing;
(g) promptly notify the applicable Affiliated Holders (i) of any request by the
SEC or any other Federal or state governmental authority during the period of
effectiveness of any Registration Statement for amendments or supplements to
such Registration Statement or related Prospectus or for additional information;
(ii) of the issuance by the SEC or any other federal or state governmental
authority of any stop order suspending the effectiveness of any Registration
Statement covering any or all of the Registrable Securities or the initiation of
any proceedings for that purpose; (iii) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any proceeding for such
purpose; and (iv) of the occurrence of any event or passage of time that makes
the financial statements included in any Registration Statement ineligible for
inclusion therein;
(h) with a view to making available to the Affiliated Holders the benefits of
Rule 144 (or its successor rule) and any other rule or regulation of the SEC
that may at any time permit the Affiliated Holder to sell shares of Common Stock
to the public without registration, the Company covenants and agrees to:
(i) make and keep public information available, as those terms are understood
and defined in Rule 144, until the earlier of (A) six months after such date as
all of the Registrable Securities may be resold pursuant to Rule 144 or any
other rule of similar effect or (B) such date as all of the Registrable
Securities shall have been resold; (ii) file with the SEC in a timely manner all
reports and other documents required of the Company under the Exchange Act
(whether or not such reports and other documents are required to be filed under
the Exchange Act); and (iii) furnish to each Affiliated Holder upon request, as
long as such Affiliated Holder owns any Registrable Securities, (A) a written
statement by the Company that it has complied with the reporting requirements of
the Exchange Act and (B) such other information as may be reasonably requested
in order to avail such Affiliated Holder of any rule or regulation of the SEC
that permits the selling of any such Registrable Securities without
registration; and
(i) the Company represents and warrants that (A) since June 30, 2009 through the
date of this Agreement, it has filed with the SEC in a timely manner all reports
and other documents required of the Company under the Exchange Act and
(B) neither the Company nor any of its consolidated or unconsolidated
subsidiaries have, since the end of the last fiscal year for which certified
financial statements of the Company and its consolidated subsidiary were
included in a report filed pursuant to Section 13(a) or 15(d) of the Exchange
Act through the date of this Agreement: (1) failed to pay any dividend or
sinking fund installment on preferred stock; or (2) defaulted (x) on any
installment or installments on indebtedness for borrowed money, or

 

6



--------------------------------------------------------------------------------



 



(y) on any rental on one or more long term leases, which defaults in the
aggregate are material to the financial position of the Company and its
consolidated and unconsolidated subsidiaries, taken as a whole.
4. Information. The Company shall not disclose material nonpublic information to
an Affiliated Holder, or to advisors to or representatives of an Affiliated
Holder who identify themselves as such and in their capacity as such (other than
a director of the Company), unless prior to disclosure of such information the
Company identifies such information as being material nonpublic information and
provides such Affiliated Holder or such advisors and representatives with the
opportunity to accept or refuse to accept such material nonpublic information
for review and any Affiliated Holder wishing to obtain such information enters
into an appropriate confidentiality agreement with the Company with respect
thereto. Each Affiliated Holder agrees and acknowledges that its access to
documents in connection with any review by the SEC of a Registration Statement,
and its participation in any related meetings or discussion with the Company or
the SEC in connection therewith in accordance with Section 2(c) may expose them
to material nonpublic information and that the Company will request the
execution of appropriate confidentiality agreements as a condition to providing
any such access to any Affiliated Holder.
5. Obligations of the Affiliated Holders.
(a) Each Affiliated Holder shall promptly furnish in writing to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it, as
shall be reasonably required to effect the registration of such Registrable
Securities and shall execute such documents in connection with such registration
as the Company may reasonably request. At least five (5) Business Days prior to
the first anticipated filing date of any Registration Statement, the Company
shall notify each Affiliated Holder of the information the Company requires from
such Affiliated Holder if such Affiliated Holder elects to have any of the
Registrable Securities included in the Registration Statement. An Affiliated
Holder shall provide such information to the Company at least two (2) Business
Days prior to the first anticipated filing date of such Registration Statement
if such Affiliated Holder elects to have any of the Registrable Securities
included in the Registration Statement.
(b) Each Affiliated Holder, by its acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of any Registration Statement
hereunder, unless such Affiliated Holder has notified the Company in writing of
its election to exclude all of its Registrable Securities from such Registration
Statement.
(c) Each Affiliated Holder agrees that, upon receipt of any notice from the
Company of either (i) the commencement of an Allowed Delay pursuant to
Section 2(d)(ii), or (ii) the happening of an event pursuant to Section 3(f)
hereof, such Affiliated Holder will immediately discontinue disposition of
Registrable Securities pursuant to all Registration Statements covering such
Registrable Securities, until such Affiliated Holder is advised by the Company
that a supplemented or amended prospectus has been filed with the SEC and until
any related post-effective amendment is declared effective and, if so directed
by the Company, such

 

7



--------------------------------------------------------------------------------



 



Affiliated Holder shall deliver to the Company or destroy (and deliver to the
Company a certificate of destruction) all copies in such Affiliated Holder’s
possession of the Prospectus covering the Registrable Securities current at the
time of receipt of such notice.
6. Indemnification.
(a) Indemnification by the Company. The Company will indemnify and hold harmless
each Affiliated Holder and its officers, directors, members, partners,
employees, attorneys and agents, successors and assigns, and each other person,
if any, who controls such Affiliated Holder within the meaning of the Securities
Act, against any losses, claims, damages or liabilities, joint or several, to
which they may become subject under the Securities Act or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon: (i) any untrue statement or alleged untrue
statement of any material fact contained in any Registration Statement, any
preliminary prospectus or final prospectus contained therein, or any amendment
or supplement thereof; (ii) the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading; (iii) any violation or alleged violation by the Company
of the Securities Act, Exchange Act or any state securities law, or any rule or
regulation thereunder, in connection with the performance of its obligations
under this Agreement; or (iv) any failure to register or qualify the Registrable
Securities included in any such Registration in any state where the Company or
its agents has affirmatively undertaken or agreed in writing that the Company
will undertake such registration or qualification on an Affiliated Holder’s
behalf and will reimburse such Affiliated Holder, and each such officer,
director or member and each such controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage or liability (or action in respect
thereof); provided, however, that the Company will not be liable for amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company, which consent shall
not be unreasonably withheld, and the Company will not be liable in any such
case to the extent that any such loss, claim, damage, liability or expense
arises out of or is based upon (i) an untrue statement or alleged untrue
statement or omission or alleged omission made in the Registration Statement,
the Prospectus or any amendment or supplement thereto in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
such Affiliated Holder expressly for use therein; (ii) the failure of such
Affiliated Holder to comply with the covenants and agreements contained in
Section 5 hereof and Section 6(a) of the Purchase Agreement respecting the sale
of the Shares; (iii) the inaccuracy of any representation or warranty made by
such Affiliated Holder herein; or (iv) the use by such Affiliated Holder of an
outdated or defective Prospectus after the Company has notified such Affiliated
Holder that the Prospectus is outdated or defective.
(b) Indemnification by the Affiliated Holders. Each Affiliated Holder agrees,
severally but not jointly, to indemnify and hold harmless, to the fullest extent
permitted by law, the Company, its directors, officers, employees, stockholders
and each person who controls the Company (within the meaning of the Securities
Act) against any losses, claims, damages, liabilities and expense (including
reasonable attorney fees) resulting from any untrue statement of a material fact
or any omission of a material fact required to be stated in any Registration
Statement or Prospectus or preliminary prospectus or amendment or supplement
thereto or necessary to make the statements therein not misleading, to the
extent, but only to the extent that

 

8



--------------------------------------------------------------------------------



 



such untrue statement or omission is contained in any information furnished in
writing by such Affiliated Holder to the Company specifically for inclusion in
such Registration Statement or Prospectus or amendment or supplement thereto and
will reimburse the Company, its directors, officers, employees, stockholders and
each person who controls the Company (within the meaning of the Securities Act)
for any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage or liability (or action
in respect thereof). In no event shall the liability of an Affiliated Holder be
greater in amount than the dollar amount of the proceeds (net of all expense
paid by such Affiliated Holder in connection with any claim relating to this
Section 6) received by such Affiliated Holder upon the sale of the Registrable
Securities included in the Registration Statement giving rise to such
indemnification obligation.
(c) Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided, that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, (b) the indemnifying party shall have
failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written legal opinion of its counsel satisfactory to the
indemnifying party, a conflict of interest exists between such person and the
indemnifying party with respect to such claims (in which case, if the person
notifies the indemnifying party in writing that such person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such person); and provided, further, that the failure of any indemnified party
to give notice as provided herein shall not relieve the indemnifying party of
its obligations hereunder, except to the extent that such failure to give notice
shall materially adversely affect the indemnifying party in the defense of any
such claim or litigation. It is understood that the indemnifying party shall
not, in connection with any proceeding in the same jurisdiction, be liable for
fees or expenses of more than one separate firm of attorneys at any time for all
such indemnified parties. No indemnifying party will, except with the consent of
the indemnified party, consent to entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect of such claim or litigation.
(d) Contribution. If for any reason the indemnification provided for in the
preceding paragraphs 6(a) and 6(b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the Securities Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of an Affiliated Holder of
Registrable Securities be greater in amount than the dollar amount of the
proceeds (net of all expenses paid by such

 

9



--------------------------------------------------------------------------------



 



Affiliated Holder in connection with any claim relating to this Section 6 and
the amount of any damages such Affiliated Holder has otherwise been required to
pay by reason of such untrue or alleged untrue statement or omission or alleged
omission) received by it upon the sale of the Registrable Securities giving rise
to such contribution obligation.
7. Miscellaneous.
(a) Amendments and Waivers. This Agreement may be amended, modified or waived
only by a writing signed by the Company and the Required Holders.
(b) Notices. All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 10 of the Purchase Agreement.
(c) Assignments and Transfers by Affiliated Holders. The provisions of this
Agreement shall be binding upon and inure to the benefit of the Affiliated
Holders and their respective successors and assigns. An Affiliated Holder may
transfer or assign, in whole or from time to time in part, to one or more
persons its rights hereunder in connection with the transfer of Registrable
Securities by such Affiliated Holder to such person; provided, that (i) such
Affiliated Holder complies with all laws applicable thereto and provides written
notice of assignment to the Company promptly after such assignment is effected
and (ii) the transferee agrees in writing to be bound by this Agreement as if it
were a party hereto.
(d) Assignments and Transfers by the Company. This Agreement may not be assigned
by the Company (whether by operation of law or otherwise) without the prior
written consent of the Required Holders; provided, however, that the Company may
assign its rights and delegate its duties hereunder to any surviving or
successor corporation in connection with a merger or consolidation of the
Company with another corporation, or a sale, transfer or other disposition of
all or substantially all of the Company’s assets to another corporation, without
the prior written consent of the Required Holders or the Affiliated Holders,
after notice duly given by the Company to each Affiliated Holder.
(e) Benefits of the Agreement. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective permitted successors
and assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
(f) Counterparts; Electronic Execution. This Agreement may be signed in one or
more counterparts, each of which shall be deemed an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
Signatures to this Agreement transmitted by facsimile transmission, by
electronic mail in PDF form, or by any other electronic means designed to
preserve the original graphic and pictorial appearance of a document, will be
deemed to have the same effect as physical delivery of the paper document
bearing the original signatures.

 

10



--------------------------------------------------------------------------------



 



(g) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
(h) Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law so long as
the economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party, and any such prohibition
or unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.
To the extent permitted by applicable law, the parties hereby waive any
provision of law which renders any provisions hereof prohibited or unenforceable
in any respect.
(i) Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.
(j) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.
(k) Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of New York without regard to the choice of law principles thereof. Each
of the parties hereto irrevocably submits to the exclusive jurisdiction of the
courts of the State of New York located in New York County and the United States
District Court for the Southern District of New York for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement. Each of the parties hereto irrevocably consents
to the jurisdiction of any such court in any such suit, action or proceeding and
to the laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

11



--------------------------------------------------------------------------------



 



(l) Obligations of Affiliated Holders. The Company acknowledges that the
obligations of each Affiliated Holder under this Agreement are several and not
joint with the obligations of any other Affiliated Holder, and no Affiliated
Holder shall be responsible in any way for the performance of the obligations of
any other Affiliated Holder under this Agreement. The decision of each
Affiliated Holder to enter into to this Agreement has been made by such
Affiliated Holder independently of any other Affiliated Holder. The Company
further acknowledges that nothing contained in this Agreement, and no action
taken by any Affiliated Holder pursuant hereto, shall be deemed to constitute
the Affiliated Holders as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Affiliated Holders are in
any way acting in concert or as a group with respect to such obligations or the
transactions contemplated hereby. Each Affiliated Holder shall be entitled to
independently protect and enforce its rights, including without limitation, the
rights arising out of this Agreement, and it shall not be necessary for any
other Affiliated Holder to be joined as an additional party in any proceeding
for such purpose.
Each Affiliated Holder has been represented by its own separate legal counsel in
their review and negotiation of this Agreement and with respect to the
transactions contemplated hereby. The Company has elected to provide all
Affiliated Holders with the same terms and Agreement for the convenience of the
Company and not because it was required or requested to do so by the Affiliated
Holders. The Company acknowledges that such procedure with respect to this
Agreement in no way creates a presumption that the Affiliated Holders are in any
way acting in concert or as a group with respect to this Agreement or the
transactions contemplated hereby or thereby.
[Signature pages follow]

 

12



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first written
above.

                  OSTEOLOGIX, INC.
 
                By:   /s/ Philip J. Young            
 
      Name:   Philip Young
 
      Title:   President & CEO

Signature Page to Registration Rights Agreement

 

 



--------------------------------------------------------------------------------



 



                      AFFILIATED HOLDERS:    
 
                    NORDIC BIOTECH OPPORTUNITY FUND K/S    
 
                    By:   /s/ Florian Schönharting                  
 
      Name:   Florian Schönharting    
 
      Title:   Partner    
 
                    By:   /s/ Christian Hansen                  
 
      Name:   Christian Hansen    
 
      Title:   Partner    

Signature Page to Registration Rights Agreement

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
PLAN OF DISTRIBUTION
The shares of common stock offered by this prospectus are being offered by
selling stockholders and their donees, pledgees, transferees or other
successors-in-interest. The common stock may be sold, transferred or otherwise
disposed of on any stock exchange, the OTC Bulletin Board or any other market or
trading facility on which the shares are traded or in private transactions.
These dispositions may be at fixed prices, at prevailing market prices at the
time of sale, at prices related to the prevailing market price, at varying
prices determined at the time of sale, or at negotiated prices.
The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

  •   ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

  •   block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

  •   through brokers, dealers or underwriters who may act solely as agents;

  •   purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;

  •   an exchange distribution in accordance with the rules of the applicable
exchange;

  •   privately negotiated transactions;

  •   short sales effected after the date the registration statement of which
this Prospectus is a part is declared effective by the SEC;

  •   through the writing or settlement of options or other hedging
transactions, whether through an options exchange or otherwise;

  •   broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share; or

  •   a combination of any such methods of sale.

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment or supplement to this prospectus under
Rule 424(b)(3) or other applicable provision of the Securities Act amending the
list of selling stockholders to include the pledgee, transferee or other
successors in interest as selling stockholders under this prospectus. The
selling stockholders also may transfer

 

A-1



--------------------------------------------------------------------------------



 



the shares of common stock in other circumstances, in which case the
transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.
In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).
Brokers, dealers, underwriters or agents participating in the distribution of
the common stock as agents may receive compensation in the form of commissions,
discounts or concessions from the selling stockholders and/or purchasers of the
common stock for whom the broker-dealers may act as agents. The compensation
paid to a particular broker-dealer may be less than or in excess of customary
concessions, but except as set forth in a supplement to this prospectus, in the
case of an agency transaction not in excess of a customary brokerage commission
in compliance with NASD Rule 2440; and in the case of a principal transaction a
markup or markdown in compliance with NASD IM-2440-1. In no event shall any
broker-dealer receive fees, commissions and markups that, in the aggregate,
would exceed eight percent (8%). At the time a particular offer of shares of
common stock is made, a prospectus supplement will be distributed that will set
forth the names of any agents, underwriters or dealers, any compensation from
the selling stockholders and any other required information. Neither we nor the
selling stockholders can presently estimate the amount of compensation that any
agent will receive. We know of no existing arrangements between the selling
stockholders, any other stockholders, broker, dealer, underwriter or agent
relating to the sale or distribution of our common stock.
The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.
Any selling stockholder who is a registered broker-dealer will be deemed to be
an underwriter. Each of [                                          ] and [ 
                                         ] are broker dealers or broker dealer
affiliates. Each of [                                          ] and
[                                          ] and entities associated with or
controlled by these entities are underwriters within the meaning of the
Securities Act in connection with the sale of securities under this prospectus.
In addition, each of the other selling stockholders may be deemed to be
underwriters within the meaning of the Securities Act of 1933. See “Selling
Stockholders.” Any profits on the sale of the common stock sold under this
prospectus by selling stockholders who are or who are deemed to be underwriters,
and any discount, commissions or agent’s commissions received by such selling
stockholders may be deemed to be underwriting discounts and commissions under
the Securities Act. Because the selling stockholders are or may be deemed to be
underwriters, the selling

 

A-2



--------------------------------------------------------------------------------



 



stockholders will be subject to prospectus delivery requirements of the
Securities Act, including Rule 172 thereunder. Underwriters are subject to
certain statutory liabilities, including but not limited to, Section 11, 12 and
17 of the Securities Act. We are also required to pay certain fees and expenses
incurred by us incidental to the registration of the shares of common stock.
To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.
In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.
Under applicable rules and regulations under the Exchange Act, any person
engaged in the distribution of the securities offered under this prospectus may
not simultaneously engage in market making activities with respect to the common
stock for the applicable restricted period, as defined in Regulation M, prior to
the commencement of the distribution. In addition, the selling stockholders will
be subject to applicable provisions of the Exchange Act and the rules and
regulations thereunder, including Regulation M, which may limit the timing of
purchases and sales of shares of the common stock by the selling stockholders or
any other person. We intend to make copies of this prospectus available to the
selling stockholders and have informed them of the need to deliver a copy of
this prospectus to each purchaser at or prior to the time of the sale.
We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.
We have agreed to keep the registration statement of which this prospectus
constitutes a part effective until the earlier of (1) such time as all of the
shares covered by this prospectus have been disposed of or (2) the date on which
all of the shares may be sold without volume limitations pursuant to Rule 144 of
the Securities Act.

 

A-3